Citation Nr: 1121737	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  04-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served with the Georgia National Guard from July 1977 to February 1988.  He was on active duty for training (ACDUTRA) from August 8, to August 22, 1987.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was remanded by the Board in December 2005, June 2009, and April 2010.


FINDING OF FACT

The Veteran has a bipolar disorder which first developed while he was on ACDUTRA.


CONCLUSION OF LAW

A bipolar disorder was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2010).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).

The Veteran asserts that he is entitled to service connection for a mental disorder.  At his April 2005 hearing the Veteran testified that he had had no psychiatric problems prior to his last period of ACDUTRA in the Army National Guard.  He stated that while on ACDUTRA in August 1987 he was hospitalized for 10 days due to a bipolar disorder.  He reported that he was treated with lithium.  The Veteran testified that he was hospitalized a year later for psychiatric problems and that he has been on lithium ever since.

When this claim was first denied by the RO in 2003, the records concerning the in-service hospitalization had not been obtained.  The records were finally obtained in 2004.  The Veteran's service treatment records, including enlistment examination report and periodic examination reports, reveal no psychiatric findings or complaints prior to August 12, 1987.  Although he periodically received treatment for various medical problems, there were no indications that he was behaving in an unusual fashion.  On a periodic examination conducted in February 1987, the Veteran had no complaints relevant to psychiatric symptomatology and the examination was normal. 

On August 12, 1987 the Veteran was hospitalized at an army hospital for 10 days for treatment of psychiatric disability.  Some of the complaints/findings pertinent to this case were grandiosity and paranoid ideations, rapid speech, flight of ideas, and delusions of persecution.  He was actively psychotic upon admission, and the psychosis disappeared with medication.  The diagnosis was atypical psychosis, probably bipolar manic.  

In December 2005, the Board remanded this claim because no personnel records had been obtained and there was no information as to the nature of the Veteran's military service when he was hospitalized.  Personnel records were subsequently obtained showing he was on ACDUTRA from August 8 to August 22, 1987.  He was later discharged from the National Guard (allegedly at his request) in February 1988.  

Therefore, the Veteran was on ACDUTRA when he was hospitalized.  Based on the need for hospitalization and medication, it is certainly reasonable to conclude he became "disabled" while on ACDUTRA due to this condition.  Since none of the National Guard records prior to the August 1987 hospitalization show any relevant complaints or findings, the diagnosis of atypical psychosis while on ACDUTRA is sufficient to factually show incurrence of a chronic disability during service.  A psychosis is a chronic disability under VA's regulations, see 38 C.F.R. § 3.309(a).  

In September 2008, the Veteran underwent a VA examination and several opinions and comments were made that were unfavorable to this claim.  The Board finds that the September 2008 examination report and opinion by a VA psychologist does not carry significant probative weight for the following reasons. 

The VA examiner clearly opined that there was no relationship between bipolar disorder and the in-service atypical psychosis, because the examiner felt both the in-service and post-service psychiatric problems were due to polysubstance abuse.  This portion of the opinion is not persuasive for two reasons.  First, the record is unclear as to the extent of the Veteran's substance use prior to or during the August 1987 hospitalization.  The hospitalization records indicate that he denied any significant alcohol or drug use, although there was a history by the Veteran that maybe he would drink a pint of alcohol per week.  There is no information prior to the August 1987 hospitalization about drug or alcohol use.  After service, when first hospitalized at Charter Lake Hospital in September 1988, it was noted that he occasionally drank beer, but there was no regular pattern and he had never abused alcohol.  He did use marijuana on a daily basis, and polysubstance dependence was one of the diagnoses from the September 1988 hospitalization.  Later-dated medical records do show use of other substances.  Considering that the actual in-service records do not show diagnosis of substance abuse, it is clear the medical providers at that time did not consider the Veteran's substance use to be "significant."  The diagnosis after service was based, in part, on daily marijuana use, a fact not shown in the actual service records.  Based on these facts, the Board would surely have to resolve any reasonable doubt in the Veteran's favor and conclude there was no excessive substance use or abuse during service, seriously undercutting the basis of the VA examiner's negative opinion.  

Second, the VA examiner's opinion is clearly deficient in that it failed to address or discuss the actual symptomatology shown during the Veteran's period of ACDUTRA and after service.  As noted above, the August 1987 hospitalization included complaints/findings such as grandiosity and paranoid ideations, rapid speech, flight of ideas, and delusions of persecution.  In September 1988, the Veteran was hospitalized at Central State Hospital and then transferred for inpatient treatment at Charter Lake Hospital.  It was noted that the Veteran first became sick while on maneuvers the previous summer.  This was his first hospitalization after service.  Complaints/findings included paranoid ideas of reference/delusions, manic flight of ideas/grandiosity, and agitated motor activity.  The Veteran was treated with Thorazine and lithium.  The Veteran received a final diagnosis of manic depressive psychosis, manic type, in remission.  Subsequent private treatment records from Charter Lake Hospital, River Edge Behavioral Health Center, and Macon Medical Clinic show continuing treatment for a bipolar disorder ever since September 1988.  These records show that the Veteran continued to be prescribed lithium with good results.

Regardless the fact that the in-service complaints were diagnosed as atypical psychosis and that the post-service complaints were diagnosed as bipolar disorder, the fact remains that they have all been based on the same, consistent complaints since 1987.  It seems disingenuous to the Board to deny the claim simply because psychiatric providers have rendered different diagnoses.  In fact, in addition to service connection being warranted under 38 C.F.R. § 3.303(a) simply because a chronic condition was factually diagnosed during service, the fact that the medical records document continuous, similar complaints since that in-service period of hospitalization indicates that service connection could also be warranted under 38 C.F.R. § 3.303(b). 

Finally, part of the VA examiner's rationale was that he was doubtful that the Veteran even had a current psychiatric disability.  The examiner indicated doubting the Veteran's reported treatment at Rivers Edge facility because he could find no such records in the Veteran's medical records.  However, the Rivers Edge records are in the claims file and do show continuing treatment for a bipolar disorder from August 1990 to August 2002.  Additionally, Macon Medical Clinic records were associated with the Veteran's claims file subsequent to the September 2008 examination and show treatment from November 2003 through July 2008 for bipolar disorder and continued treatment with lithium.  As the VA examiner's opinion was made without the review of extensive private medical records showing continued treatment for a bipolar disorder ever since August 1990, the Board assigns the opinion little probative value.

The most probative medical evidence of record indicates that the Veteran first experienced a psychotic episode while on ACDUTRA.  This episode resulted in a 10 day hospitalization at an Army facility.  The private medical evidence from September 1988 shows that the Veteran has continued to experience a psychiatric disorder, most often diagnosed as bipolar disorder, ever since, with the same complaints, ever since.  Accordingly, the Board finds that the Veteran currently has a bipolar disorder that was incurred in service and that service connection for a bipolar disorder is warranted.   


ORDER

Service connection for a bipolar disorder is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


